Exhibit 10.4

 

EXECUTION COPY

 

SECURITY AGREEMENT

 

This Security Agreement (this “Agreement”) is entered into as of March 25, 2004,
by and between THE SANDS REGENT, a Nevada corporation (“Sands”), whose address
is 345 North Arlington Avenue, Reno, Nevada 89501, LAST CHANCE, INC., a Nevada
corporation (“Last Chance”, and together with Sands the “Borrowers”), whose
address is I-80 West Exit 2, Gold Ranch Road, Verdi, Nevada 89439 and DAVID R.
BELDING, an individual (“Secured Party”), whose address is Gold Strike Hotel,
c/o Bruce Hampton, P.O. Box 19278, Jean, Nevada 89019.

 

Recitals

 

A. Sands has executed that certain Secured Promissory Note, dated March 25, 2004
(as amended, modified and supplemented from time to time, the “Promissory
Note”), in the original principal amount of $1,604,000, payable to Secured
Party.

 

B. As a condition precedent to advancing funds under the Promissory Note,
Secured Party has required the Borrowers to execute and deliver this Agreement.

 

C. This Agreement is subject to the laws of Nevada, including, but not limited
to, the Nevada Gaming Control Act, Chapter 463 of the Nevada Revised Statutes
(the, “Act”) and the regulations of the Nevada Gaming Commission and the State
Gaming Control Board (the, “Regulations”), in their current form and as they may
hereafter be amended from time to time.

 

Agreement

 

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1. Creation of Security Interest. In order to secure the payment and performance
of the Secured Obligations (as defined below), Borrowers hereby assign, pledge
and grant to Secured Party, a security interest in all of Borrowers’ right,
title and interest in and to the following property of the Borrowers, in each
case whether now owned or hereafter at any time acquired by the Borrowers and
wherever located (collectively, the “Collateral”):

 

(a) Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code as in effect in the state of Nevada (the “Code”), now
owned or hereafter acquired by the Borrowers, which is used in connection with
the operation of that certain property located in the County of Washoe, State of
Nevada, described on Schedule 1 attached hereto (collectively, the “Property”)
or is located thereon or therein (and any and all accessions, appurtenances,
betterments, additions, substitutions and replacements of any of the foregoing)
(collectively, the “Equipment”);

 

1



--------------------------------------------------------------------------------

(b) Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by the Borrowers which is affixed or attached to the Property that it
is deemed fixtures or real property under the law of the particular state in
which the Equipment is located, including, without limitation, all building or
construction materials intended for construction, reconstruction, alteration or
repair of or installation on the Property, construction equipment, appliances,
machinery, plant equipment, fittings, apparatuses, fixtures and other items now
or hereafter attached to, installed in or used in connection with (temporarily
or permanently) the operation of the Property, together with all accessions,
appurtenances, additions, replacements, betterments and substitutions for any of
the foregoing (collectively, the “Fixtures”);

 

(c) Proceeds. All proceeds from the Equipment and Fixtures. As used herein, the
term “Proceeds” means all “proceeds,” as such term is defined in Section
9-306(1) of the Code and includes, without limitation, the following at any time
whatsoever arising or receivable: (i) whatever is received upon any collection,
exchange, sale, rental, lease or other disposition of any of the Equipment
and/or Fixtures, and any property into which any of the Equipment and/or
Fixtures are converted, whether cash or non-cash proceeds, (ii) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to the
Borrowers from time to time with respect to any of the Equipment and/or
Fixtures, (iii) any and all payments (in any form whatsoever) made or due and
payable to the Borrowers from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Equipment and/or Fixtures by any governmental body, authority, bureau or agency
(or any person acting under color or governmental authority), and (iv) any and
all other amounts from time to time paid or payable under or in connection with
any of the Equipment and/or Fixtures.

 

2. Secured Obligations. For purposes of this Agreement, “Secured Obligations”
shall mean any and all indebtedness, obligations and liabilities of the
Borrowers to Secured Party, direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, under the Promissory Note and
this Agreement.

 

3. Perfection of Security Interests. Borrowers authorize Secured Party to file
financing statements describing the Collateral.

 

4. Representation and Warranties. Borrowers represent and warrant as follows:

 

(a) Title to Collateral. Other than listed on Schedule 2 attached hereto, and
subject to that certain Credit Agreement dated March 25, 2004 by an among the
Company, Last Chance and Zante, Inc., a Nevada corporation, each of the
financial institutions from time to time listed in Schedule I thereto and Wells
Fargo Bank, National Association, a national banking association, Borrowers have
right in or the power to transfer the Collateral and its title to the Collateral
is free of all adverse claims, liens, security interests and restrictions on
transfer or pledge except as created by this Agreement.

 

2



--------------------------------------------------------------------------------

(b) Location of Collateral. All of the Collateral, including without limitation
the books and records related thereto, are located at the addresses set forth in
Schedule 3 hereto.

 

(c) Location of Borrowers. Each Borrower is a corporation with the exact legal
name set forth in the first paragraph hereof, and is organized and registered
under the law of the state of Nevada.

 

(d) No Conflict. The execution, delivery and performance of this Agreement by
the Borrowers and the consummation of the transactions contemplated hereby will
not: (i) conflict with or result in a breach of any of the terms and provisions
of, or constitute a default (or an event which with the giving of notice or the
lapse of time or both would constitute a default) under, any agreement,
indenture, mortgage, deed of trust, equipment lease, instrument or other
document to which the Borrowers are a party; or (ii) conflict with any law,
order, rule or regulation of any court or any federal or state government,
regulatory body or administrative agency, or any other governmental body having
jurisdiction over each Borrower or its properties, except as may be required by
Nevada Revised Statute 463.650(3).

 

5. Covenants. Borrowers covenant and agree as follows:

 

(a) Location of Collateral. Borrowers shall keep all of the Collateral,
including without limitation the books and records related thereto, at the
locations set forth in Schedule 1 hereto; provided that Borrowers may keep
Collateral at any new location so long as the Borrowers provide Secured Party
with 30 days prior written notice of any such location.

 

(b) No Transfer. Except for sales of inventory in the ordinary course of the
Borrowers’ business, Secured Party does not authorize and the Borrowers agree
not to (i) make any sales or leases of any of the Collateral; (ii) license any
of the Collateral; or (iii) grant a security interest or lien in any of the
Collateral, without the prior written consent of the Secured Party.

 

6. Right to Enter. Secured Party shall have, at all times, with or without
notice, the right to enter into and upon any premises where any of the
Collateral or records with respect thereto are located for the purpose of
inspecting the same, performing an audit, making copies of records, observing
the use of any part of the Collateral, protecting Secured Party’s security
interest in the Collateral, or otherwise determining whether the Borrowers are
in compliance with the terms of this Agreement.

 

7. Further Assurances. Borrowers shall promptly execute and deliver any further
instrument, document or notice as may be necessary or which Secured Party may
reasonably require in order to create, perfect and preserve the perfection and
the priority of the security interests granted or purported to be granted under
this Agreement.

 

8. Defaults. Borrowers shall be in default under this Agreement (an “Event of
Default”) upon the happening of any one or more of the following events:

 

(a) Payments. Borrowers shall fail to make any payment required under this
Agreement, or there shall have occurred an Event of Default under the Promissory
Note (as such term is defined therein) and such default is not cured by the
Borrowers within five (5) days after the Secured Party has given the Borrowers
written notice of such default;

 

3



--------------------------------------------------------------------------------

(b) Representations and Warranties. Any representation or warranty made by the
Borrowers in this Agreement shall prove to have been untrue, incorrect or
misleading in any material respect when made;

 

(c) Covenants. Borrowers shall fail duly to observe or perform any covenant or
agreement contained in this Agreement in any material respect;

 

(d) Collateral. Any judgment or levy of any attachment, execution or other
process against any all or any portion of the Collateral shall be entered and
such judgment shall not be satisfied, or such levy, execution or other process
shall not be removed within thirty (30) calendar days after the entry or levy
thereof, or at least five (5) calendar days prior to the time of any proposed
sale under any such judgment or levy;

 

(e) Insolvency. The Borrowers, pursuant to or within the meaning of any
Bankruptcy Law, (i) file a voluntary petition in bankruptcy or a petition or
answer seeking reorganization, to effect a plan or other arrangement with
creditors or any other relief; (ii) consent to the entry of an order for relief
against it in an involuntary case or proceeding; (iii) consent to the
appointment of a Custodian of it or for all or substantially all of its assets;
or (iv) make a general assignment for the benefit of its creditors; or a court
of competent jurisdiction enters an order or decree under any Bankruptcy Law
that (i) is for relief against the Borrowers in an involuntary case; (ii)
appoint a Custodian of the Borrowers for all, or substantially all its property;
or (iii) order the liquidation of the company, and in any such case the order or
decree remains in effect for ninety (90) days.

 

For purposes of this Section 8, “Bankruptcy Law” shall mean Title 11, U.S. Code
or any similar Federal or state law for the relief of debtors, and “Custodian”
means any receiver, trustee, assignee, liquidator, sequestrator or similar
official under any Bankruptcy Law.

 

If an Event of Default (other than an Event of Default specified in Section
8(e)) occurs and is continuing, the Secured Party may, by written notice to the
Borrowers (provided that such notice may not be made during the five (5) day
cure period provided for in Section 8(a)), declare all Secured Obligations to
immediately due and payable. If an Event of Default specified in clause Section
8(e) occurs, such Secured Obligations shall become immediately due and payable
without presentment, demand, protest and notice of any kind or of dishonor, all
of which are hereby expressly waived.

 

9. Foreclosure Procedures.

 

(a) Delay; Waiver. No delay in enforcing or failing to enforce any right under
this Agreement by Secured Party shall constitute a waiver by Secured Party of
such right. No waiver by Secured Party of any default hereunder shall be
effective unless in writing, nor shall any waiver operate as a waiver of any
other default or of the same default on a future occasion.

 

4



--------------------------------------------------------------------------------

(b) Notices. Secured Party shall give the Borrowers such notice of any private
or public sales as may be required by the Code.

 

(c) Warranties. Secured Party may sell the Collateral without giving any
warranties as to the Collateral. Secured Party may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.

 

(d) No Marshaling. Secured Party has no obligation to marshal any asset in favor
of the Borrowers, or against or in payment of any of the Security Obligations or
any other obligation owed by the Borrowers to Secured Party.

 

10. Right of Set Off. In addition to and not in limitation of any other right or
remedy hereunder, Secured Party shall have, at any time, the right to set off
any indebtedness or obligation of the Borrowers against any indebtedness or
obligation of Secured Party to the Borrowers, without notice to or demand upon
the Borrowers, any guarantor of any such indebtedness or obligation or any other
person, whether or not such obligation or indebtedness is liquidated, contingent
or mature at the time of such offset and however such indebtedness or
obligations were created or incurred.

 

11. Certain Remedies. Upon the occurrence and during the continuance of an Event
of Default, Secured Party shall have, in addition to all other rights and
remedies that Secured Party may have under applicable law or in equity or under
this Agreement or under the Promissory Note, all rights and remedies of a
secured party under the Code.

 

12. Costs and Expenses. Upon the occurrence of an Event of Default, Borrowers
agree to pay to Secured Party all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Secured Party in the enforcement or attempted enforcement of this
Agreement, whether or not an action is filed in connection therewith, and in
connection with any waiver or amendment of any term or provision hereof for the
benefit of the Borrowers. All advances, charges, costs and expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by Secured Party
in exercising any right, privilege, power or remedy conferred by this Agreement,
or in the enforcement or attempted enforcement thereof, shall be secured hereby
and shall become a part of the Secured Obligations and shall be paid to Secured
Party by the Borrowers, immediately upon demand, together with interest thereon
at the Default Rate (as such term is defined in the Promissory Note).

 

13. Notices. All notices, requests and other communications required or
permitted to be made hereunder shall, except as otherwise provided, be in
writing and may be delivered personally or sent by telecopy, overnight courier
or certified mail, postage prepaid, to the parties addressed as set forth in the
first paragraph hereof. Such notices, requests and other communications sent
shall be effective upon receipt, unless sent by (i) overnight courier, in which
case they shall be effective exactly one (1) business day after deposit with
such overnight

 

5



--------------------------------------------------------------------------------

courier, or (ii) mail, in which case they shall be effective exactly three (3)
business days after deposit in the United States mail. Either party may change
its address or other information by giving notice thereof to the other party
hereto in conformity with this section.

 

14. Gaming Approval. The exercise of all remedies involving gaming equipment
available to Secured Party hereunder shall be subject to the acquisition of all
approvals and licenses required by the Act and the Regulations.

 

15. Termination of Security Agreement. This Security Agreement and the security
interest hereunder shall terminate upon the full and final payment in cash and
performance of all the Secured Obligations. Notwithstanding anything to the
contrary herein, this Security Agreement (including all representations,
warranties and covenants contained herein) shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by Secured
Party in respect of the Secured Obligations is rescinded or must otherwise be
restored or returned by Secured Party upon or in connection with an Insolvency
Proceeding of the Borrowers or otherwise, all as though such payment had not
been made.

 

16. Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.

 

17. Amendments. This Agreement or any provision hereof may be changed, waived,
or terminated only by a statement in writing signed by the party against which
such change, waiver or termination is sought to be enforced, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

18. Entire Agreement. This Agreement and the Promissory Note are intended by the
parties as a final expression of their agreement and is intended as a complete
and exclusive statement of the terms and conditions thereof. Acceptance of or
acquiescence in a course of performance rendered under this Agreement shall not
be relevant to determine the meaning of this Agreement even though the accepting
or acquiescing party had knowledge of the nature of the performance and
opportunity for objection.

 

19. Severability. If any provision or obligation of this Agreement should be
found to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions and obligations or any
other agreement executed in connection herewith, or of such provision or
obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby and shall nonetheless remain in full force and effect to the
maximum extent permitted by law.

 

20. Successors and Assigns. Neither Secured Party nor the Borrowers shall assign
any of its interest under this Agreement without the prior written consent of
the other party. Any purported assignment inconsistent with this provision shall
be null and void. All rights of a party hereunder shall inure to the benefit of
its successor and assigns.

 

21. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, except to the extent that the
UCC provides for the application of a law of another state as it relates to
perfection of security interests.

 

6



--------------------------------------------------------------------------------

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which shall together constitute one and the same agreement.

 

[remainder of page intentionally blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered by their respective officers as of the date first
above written.

 

LAST CHANCE, INC.,

a Nevada Corporation

   

/s/    FERENC B. SZONY

--------------------------------------------------------------------------------

   

Ferenc B. Szony

   

President

THE SANDS REGENT,

a Nevada Corporation

   

/s/    FERENC B. SZONY

--------------------------------------------------------------------------------

   

Ferenc B. Szony

   

President and Chief Executive Officer

SECURED PARTY

   

/s/    DAVID R. BELDING

--------------------------------------------------------------------------------

   

David R. Belding

 

S-1



--------------------------------------------------------------------------------

Schedule 1

 

Description of Property

 

2



--------------------------------------------------------------------------------

Schedule 2

 

List of Collateral for which the Borrowers do not have the right to Transfer

 

3



--------------------------------------------------------------------------------

Schedule 3

 

List of Locations of Collateral

 

4